      Case: 4:19-cr-00613-SRC Doc. #: 59 Filed: 02/11/21 Page: 1 of 2 PageID #: 228




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA                                         )
                                                                  )
         Plaintiff,                                               )
                                                                  )
 v.                                                               ) No. 4:19 CR 613 SRC
                                                                  )
 HARRY JOHN HAMM                                                  )
                                                                  )
                                                                  )
       Defendant.


          MOTION FOR LEAVE TO FILE SEALED SENTENCING MEMORANDUM


Counsel requests leave to file her Sentencing Memorandum under seal. Sealing of the document complies
with local rule 13.05 and the principles for sealing documents as suggested by the Judicial Conference of
the United States. The sentencing memorandum contains information regarding defendant’s physical and
mental health history. The document also contains information regarding defendant’s parents and
descriptions of defendant’s childhood victimization. The document describes defendant’s military
training, work history, counseling history and other identifying factors which are not suitable for public
review. The nature and description of these items are so intertwined with the body of the memorandum
as to make redaction of this information impractical.

The revision of Local Court Rule 13.05 outlining greater restrictions for sealing documents does not go
into effect until March 1, 2021. None the less, even if the revised rule were to be in effect today the
request for leave to file a sealed sentencing memorandum complies with the letter and the spirit of the rule
and meets the seven principles for sealing documents as suggested by the Judicial Conference of the
United States. The rule is designed to allow the Court discretion as to which documents should be filed
under seal and to ensure that information is not sealed needlessly. Documents which contain confidential
information regarding medical issues, mental health or substance use treatment and specifics regarding
crime victimization are all appropriate topics to be filed under seal. When the information which is
appropriate to be sealed is so embedded into the context of the document redaction becomes impossible.
Mr. Hamm’s status as a community figure heightens the level of scrutiny regarding his history and
provides greater incentive or this Court to grant defendant’s request for confidential information to remain
sealed. This motion for request to file sealed document is available to the public and provides adequate
notice of the contents of the sealed motion and the purpose of sealing the document.

WHEREFORE, counsel requests this Court grant leave for her Sentencing Memorandum to be filed under
seal. If granted Counsel will provide a copy to the office of the United States Attorney via hand delivery.
     Case: 4:19-cr-00613-SRC Doc. #: 59 Filed: 02/11/21 Page: 2 of 2 PageID #: 229




                                            /s/Nanci H. McCarthy
                                            NANCI H. MCCARTHY MO 45443
                                            Supervisory Assistant Federal Public Defender
                                            1010 Market Street, Suite 200
                                            St. Louis, Missouri 63101
                                            Telephone: (314) 241-1255
                                            Fax: (314) 421-3177
                                            E-mail: Nanci_McCarthy@fd.org
                                            ATTORNEY FOR DEFENDANT




                                   CERTIFICATE OF SERVICE


I hereby certify that on February 22, 2021, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Robert Livergood, Assistant
United States Attorney.



                                            /s/Nanci H. McCarthy
                                            NANCI H. MCCARTHY
                                            Assistant Federal Public Defender
